DETAILED ACTION
Response to Amendment
Applicant’s response to the office action filed on November 12, 2021 has been entered. The claims pending in this application are claims 1-3, 7, 9, 13, 14, 16-20, 22, 23, 26-30, and 32-41.  Rejection and/or objection not reiterated from the previous office action are hereby withdrawn in view of applicant’s amendments filed on November 12, 2021. Claims 1-3, 7, 9, 13, 14, 16-20, 22, 23, 26-30, and 32-41 will be examined. 

Claim Objections
Claim 1 is objected to because of the following informalities: (1) “identifying a target mRNA and target polypeptide” in the preamble should be “identifying a target mRNA and a target polypeptide in a sample”; (2) “a target mRNA and target polypeptide in the subsample” in the labeling step should be “the target mRNA and the target polypeptide in the subsample”; (3) “the subsamples comprising a cell or a population of cells” in labeling step should be “the subsamples comprising the cell or the population of cells”; (4) “by sequencing of the origin specific barcode sequence whereby target mRNAs and target polypeptides” in identifying step should be “by sequencing the origin specific barcode from the target mRNA and the target polypeptide from each of the subsamples whereby the target mRNA and the target polypeptide”; (5) “quantifying the origin specific barcode sequences associated with the labeled target mRNA and the labeled target polypeptide, thereby detecting the expression level of the target polypeptide and the expression level of its encoding target mRNA, thereby identifying a target mRNA and target polypeptide” in quantifying step should be “quantifying the origin specific barcode associated with the target mRNA and the target polypeptide from each of the subsamples, . 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Scope of Enablement 
Note that this rejection is modified from the rejection under 35 U.S.C. 112(a) mailed on May 11, 2021. 
Claims 1-3, 7, 9, 13, 14, 16-20, 22, 23, 26-30, and 32-41 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for identifying a target mRNA and a target polypeptide in the same subsample by sequencing the origin specific barcode sequence, does not reasonably provide enablement for identifying the origin of a target mRNA and a target polypeptide in a sample and coupling genotype and phenotype information in an individual compartment of the individual . The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims. 
Factors to be considered in determining whether a disclosure meets the enablement requirement of 35 USC 112, first paragraph, have been described by the court in In re Wands, 8 USPQ2d 1400 (CA FC 1988).  Wands states at page 1404,
“Factors to be considered in determining whether a disclosure would require undue experimentation have been summarized by the board in Ex parte Forman. They include (1) the quantity of experimentation necessary, (2) the amount of direction or guidance presented, (3) the presence or absence of working examples, (4) the nature of the invention, (5) the state of the prior art, (6) the relative skill of those in the art, (7) the predictability or unpredictability of the art, and (8) the breadth of the claims.”
	
The nature of the invention
The claims are drawn to a method of identifying a target mRNA and a target polypeptide in a sample. The invention is a class of invention which the CAFC has characterized as “the unpredictable arts such as chemistry and biology.”  Mycogen Plant Sci., Inc. v. Monsanto Co., 243 F.3d 1316, 1330 (Fed. Cir. 2001).  

The Breadth of The Claims
Claims 1-3, 7, 9, 13, 14, 16-20, 22, 23, 26-30, and 32-41 encompass a method of identifying a target mRNA and a target polypeptide in a sample, comprising: segregating a sample, or a portion thereof, into individual compartments to generate subsamples, the sample comprising a cell, a population of cells, or an acellular system, wherein the individual compartments further comprise: a first oligonucleotide comprising an origin specific barcode sequence and a target mRNA binding sequence; a second oligonucleotide comprising an origin specific barcode sequence and a target polypeptide capture molecule; and wherein the origin specific barcode sequence of the first oligonucleotide and the origin specific barcode sequence of the second oligonucleotide are the same in each of the compartments but differ between the compartments; labeling the target mRNA and the polypeptide in the subsamples by binding of the first oligonucleotide to the target mRNA and binding of the second oligonucleotide to the target polypeptide, wherein the subsamples comprising the cell or the population of cells is lysed within the individual compartments prior to the labeling step; generating a cDNA product in each of the individual compartments from all or a portion of the labeled target mRNA by introducing reagents into each of the individual compartments such that the origin specific barcode is incorporated into the cDNA product; pooling each of the individual compartments and; amplifying the cDNA product to generate amplicons comprising the origin specific barcode; isolating the labeled target polypeptide labeled in the labeling step and cleaving the origin specific barcode from the labeled target polypeptide; and identifying the origin of the target mRNA and the target polypeptide by sequencing of the origin specific barcode from the target mRNA and target polypeptide from each of the subsamples whereby the target mRNA and the target polypeptide associated with the same origin specific barcode are identified as originating from the same subsample; quantifying the origin specific barcode sequences associated with the labeled target mRNA and the labeled target polypeptide, thereby detecting the expression level of the target polypeptide and the expression level of its encoding target mRNA and identifying the target mRNA and target polypeptide from each of the subsamples whereby genotype and phenotype information is coupled to an individual compartment. 

Working Examples 
The specification provides working examples (see pages 82-106) for: (1) Compartment-Specific Labeling of Target Molecules; (2) Phenotype and Sequence Recovery of Antibody-Secreting Cells; (3) Cytometry by Sequencing; (4) Protein Phosphorylation Assay; (5) Alternate Protein Phosphorylation Assay; (6) Alternate Protein Phosphorylation Assay; (7) Antibody Repertoire Sequencing at Single-Cell Level; and (8) Simultaneous Single-Cell Phenotype and Transcriptional Levels Recovery: CytoSeq & RNAseq on B-Cells and T-Cells. However, the specification provides no working example for identifying the origin of a target mRNA and a target polypeptide in a sample and coupling genotype and phenotype information in an individual compartment of the individual compartments using the methods recited in claims 1-3, 7, 9, 13, 14, 16-20, 22, 23, 26-30, and 32-41.

The Amount of Direction or Guidance Provided and The State of The Prior Art
Although the specification provides working examples (see pages 82-106) for: (1) Compartment-Specific Labeling of Target Molecules; (2) Phenotype and Sequence Recovery of Antibody-Secreting Cells; (3) Cytometry by Sequencing; (4) Protein Phosphorylation Assay; (5) Alternate Protein Phosphorylation Assay; (6) Alternate Protein Phosphorylation Assay; (7) Antibody Repertoire Sequencing at Single-Cell Level; and (8) Simultaneous Single-Cell Phenotype and Transcriptional Levels Recovery: CytoSeq & RNAseq on B-Cells and T-Cells, the specification provides no working example for identifying the origin of a target mRNA and a target polypeptide in a sample and coupling genotype and phenotype information in an individual compartment of the individual compartments using the methods recited in claims 1-3, 7, 9, 13, 14, 16-20, 22, 23, 26-30, and 32-41. Furthermore, there is no experimental condition and/or experimental data in the specification to support the claimed invention.  During the process of the prior art search, the examiner has not found any prior art which is related to identify the origin of a target mRNA and a target polypeptide in a sample and couple genotype and phenotype information in an individual compartment of the individual compartments using the methods recited in claims 1-3, 7, 9, 13, 14, 16-20, 22, 23, 26-30, and 32-41.

Level of Skill in The Art, The Unpredictability of The Art, and The Quantity of Experimentation Necessary
While the relative skill in the art is very high (the Ph.D. degree with laboratory experience), there is no predictability whether the origin of a target mRNA and a target polypeptide can be identified in a sample and genotype and phenotype information in an individual compartment of the individual compartments can be coupled using the methods recited in claims 1-3, 7, 9, 13, 14, 16-20, 22, 23, 26-30, and 32-41.
First, since it is known that phenotype is “the set of observable characteristics or traits of an organism. The term covers the organism’s morphology or physical form and structure, its 
developmental processes, its biochemical and physiological properties, its behavior, and the products of behavior. An organism’s phenotype results from two basic factors: the expression of an organism’s genetic code, or its genotype, and the influence of environmental factors” (see page 1 of “Phenotype” from Wikipedia) and genotype is “an organism’s complete set of genetic material” and “genotype is used to refer to a single gene or set of genes, such as the genotype for eye color” (see page 1 of “Genotype” from Wikipedia) while polypeptides are not the set of observable characteristics or traits of an organism, it is unpredictable how genotype and phenotype information is coupled to an individual compartment can be based on detecting the expression level of the target polypeptide and the expression level of its encoding target mRNA, and identifying the target mRNA and the target polypeptide from each of the subsamples. Furthermore, since each of the subsamples can contain different mRNAs and different polypeptides, each of the subsamples can from an identical sample, claim 1 does not require that the target mRNA binding sequence in each of the individual compartments can only specifically hybridize to one specific mRNA in the subsample and the target polypeptide binding sequence in each of the individual compartments can only specifically bind to the polypeptide encoded by the one specific mRNA in the subsample, if each of the subsamples is from an identical sample, the target mRNA binding sequence in each of the individual compartments can hybridize to two or more mRNAs and the target polypeptide binding sequence in each of the individual compartments can bind to two or more polypeptides, the skilled artisan cannot differentiate the two or more mRNAs and cannot differentiate two or more polypeptides in each of the individual compartments by sequencing the origin specific barcode. Therefore, it is unpredictable how the origin of the target mRNA and the target polypeptide in each of the subsamples can be identified by sequencing the origin specific barcode from the target mRNA and the target polypeptide from each of the subsamples and how the target mRNA and the target polypeptide associated with the same origin specific barcode can be identified as originating from the same subsample such that the methods recited in claims 1-3, 7, 9, 13, 14, 16-20, 22, 23, 26-30, and 32-41 cannot be performed. 
Second, since the specification teaches that “the target molecules are proteins that undergo phosphorylation post translational modifications. e.g., the tyrosine kinases Epidermal growth factor receptor (EGFR) and Janus kinase 2 (JAK2), and the downstream, kinase phosphorylated transcription factor, signal transducer and activator of transcription 3 (STAT3). This example provides a method for measuring protein phosphorylation levels” and “[T]he DNA tag labelled target specific antibodies are specific to the phosphorylation region of the target proteins. One antibody against the phosphorylated protein and one against the non-phosphorylated are used to encode specific tags for each state. A third antibody, specific to a domain of the protein that does not contain a phosphorylation site, is used to label the bound complexes” (eg., see paragraphs [0403] and [0409] of US 2018/0112212 A1, which is US publication of this instant case), the specification clearly indicates that the polypeptide capture molecules can detect a specific post-translational modification of the target polypeptides, phosphorylation of the target polypeptides, when the target polypeptides are phosphorylated proteins and the polypeptide capture molecules are antibodies against a phosphorylated protein. However, the scope of claim 20 is much broader than the teachings of the specification because claim 20 does not limit that the post-translational modification of the target polypeptides is a specific post-translational modification, phosphorylation, and the polypeptide capture molecules are antibodies which bind to phosphorylated target polypeptides.  It is known that post-translational modifications include at least glycosylation, acetylation, amidation, formylation, hydroxylation, methylation, phosphorylation, sulfation, or modified with pyrrolidone carboxylic acid (see page 7 of “Post-translational modifications” from Wikipedia and paragraph [0171] of US 2018/0112212 A1 which is US publication of this instant case), since the specification and available arts do not teach that a regular polypeptide capture molecule can distinguish any kind of post-translational modifications of a target polypeptide such as glycosylation, acetylation, amidation, formylation, hydroxylation or sulfation of the target polypeptide, it is unpredictable how the polypeptide capture molecules recited in claim 1 can distinguish any kind of post-translational modifications of the target polypeptides as recited in claim 20. 
Case law has established that “(t)o be enabling, the specification of a patent must teach those skilled in the art how to make and use the full scope of the claimed invention without ‘undue experimentation’.” In re Wright 990 F.2d 1557, 1561.  In re Fisher, 427 F.2d 833, 839, 166 USPQ 18, 24 (CCPA 1970) it was determined that “[T]he scope of the claims must bear a reasonable correlation to the scope of enablement provided by the specification to persons of ordinary skill in the art”.  The amount of guidance needed to enable the invention is related to the amount of knowledge in the art as well as the predictability in the art.  Furthermore, the Court in Genentech Inc. v Novo Nordisk 42 USPQ2d 1001 held that “[I]t is the specification, not the knowledge of one skilled in the art that must supply the novel aspects of the invention in order to constitute adequate enablement”.  
In view of above discussions, the skilled artisan will have no way to predict the experimental results. Accordingly, it is concluded that undue experimentation is required to make the invention as it is claimed.  The undue experimentation at least includes to test whether the origin of a target mRNA and a target polypeptide can be identified in a sample and genotype and phenotype information in an individual compartment of the individual compartments can be  coupled using the methods recited in claims 1-3, 7, 9, 13, 14, 16-20, 22, 23, 26-30, and 32-41.

Conclusion
  	In the instant case, as discussed above, the level of unpredictability in the art is high, the specification provides one with no guidance that leads one to claimed methods.  One of skill in the art cannot readily anticipate the effect of a change within the subject matter to which the claimed invention pertains. Thus given the broad claims in an art whose nature is identified as unpredictable, the unpredictability of that art, the large quantity of research required to define these unpredictable variables, the lack of guidance provided in the specification, the absence of any working example related to claimed invention and the no teaching in the prior art balanced only against the high skill level in the art, it is the position of the examiner that it would require undue experimentation for one of skill in the art to perform the method of the claim as broadly written. 
Response to Arguments
In page 10, second and third paragraphs of applicant’s remarks, applicant argues that 
“[A]pplicant has amended claims 1, 3, 14, and 41 and submits that claims 1-3, 7, 13, 14, 17-20, 22, 23, 26-30, and 32-41 as amended meet the requirements of 35 U.S.C. § 112, first paragraph (Pre- AIA ), or 35 U.S.C. § 112(a) as applicable. As such, Applicant respectfully requests withdrawal of this rejection to the claims”. 
	The arguments have been fully considered but they are not persuasive toward the withdrawal of the rejection. 
First, since it is known that phenotype is “the set of observable characteristics or traits of an organism. The term covers the organism’s morphology or physical form and structure, its 
developmental processes, its biochemical and physiological properties, its behavior, and the products of behavior. An organism’s phenotype results from two basic factors: the expression of an organism’s genetic code, or its genotype, and the influence of environmental factors” (see page 1 of “Phenotype” from Wikipedia) and genotype is “an organism’s complete set of genetic material” and “genotype is used to refer to a single gene or set of genes, such as the genotype for eye color” (see page 1 of “Genotype” from Wikipedia) while polypeptides are not the set of observable characteristics or traits of an organism, it is unpredictable how genotype and phenotype information is coupled to an individual compartment can be based on detecting the expression level of the target polypeptide and the expression level of its encoding target mRNA, and identifying the target mRNA and the target polypeptide from each of the subsamples. Furthermore, since each of the subsamples can contain different mRNAs and different polypeptides, each of the subsamples can from an identical sample, claim 1 does not require that the target mRNA binding sequence in each of the individual compartments can only specifically hybridize to one specific mRNA in the subsample and the target polypeptide binding sequence in each of the individual compartments can only specifically bind to the polypeptide encoded by the one specific mRNA in the subsample, if each of the subsamples is from an identical sample, the target mRNA binding sequence in each of the individual compartments can hybridize to two or more mRNAs and the target polypeptide binding sequence in each of the individual compartments can bind to two or more polypeptides, the skilled artisan cannot differentiate the two or more mRNAs and cannot differentiate two or more polypeptides in each of the individual compartments by sequencing the origin specific barcode. Therefore, it is unpredictable how the origin of the target mRNA and the target polypeptide in each of the subsamples can be identified by sequencing the origin specific barcode from the target mRNA and the target polypeptide from each of the subsamples and how the target mRNA and the target polypeptide associated with the same origin specific barcode can be identified as originating from the same subsample such that the methods recited in claims 1-3, 7, 9, 13, 14, 16-20, 22, 23, 26-30, and 32-41 cannot be performed. 
Second, since the specification teaches that “the target molecules are proteins that undergo phosphorylation post translational modifications. e.g., the tyrosine kinases Epidermal growth factor receptor (EGFR) and Janus kinase 2 (JAK2), and the downstream, kinase phosphorylated transcription factor, signal transducer and activator of transcription 3 (STAT3). This example provides a method for measuring protein phosphorylation levels” and “[T]he DNA tag labelled target specific antibodies are specific to the phosphorylation region of the target proteins. One antibody against the phosphorylated protein and one against the non-phosphorylated are used to encode specific tags for each state. A third antibody, specific to a domain of the protein that does not contain a phosphorylation site, is used to label the bound complexes” (eg., see paragraphs [0403] and [0409] of US 2018/0112212 A1, which is US publication of this instant case), the specification clearly indicates that the polypeptide capture molecules can detect a specific post-translational modification of the target polypeptides, phosphorylation of the target polypeptides, when the target polypeptides are phosphorylated proteins and the polypeptide capture molecules are antibodies against a phosphorylated protein. However, the scope of claim 20 is much broader than the teachings of the specification because claim 20 does not limit that the post-translational modification of the target polypeptides is a specific post-translational modification, phosphorylation, and the polypeptide capture molecules are antibodies which bind to phosphorylated target polypeptides.  It is known that post-translational modifications include at least glycosylation, acetylation, amidation, formylation, hydroxylation, methylation, phosphorylation, sulfation, or modified with pyrrolidone carboxylic acid (see page 7 of “Post-translational modifications” from Wikipedia and paragraph [0171] of US 2018/0112212 A1 which is US publication of this instant case), since the specification and available arts do not teach that a regular polypeptide capture molecule can distinguish any kind of post-translational modifications of a target polypeptide such as glycosylation, acetylation, amidation, formylation, hydroxylation or sulfation of the target polypeptide, it is unpredictable how the polypeptide capture molecules recited in claim 1 can distinguish any kind of post-translational modifications of the target polypeptides as recited in claim 20. 

Conclusion
5.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
6.	No claim is allowed. 
7.	Papers related to this application may be submitted to Group 1600 by facsimile
transmission. Papers should be faxed to Group 1600 via the PTO Fax Center. The faxing of such
papers must conform with the notices published in the Official Gazette, 1096 OG 30 (November 15, 1988), 1156 OG 61 (November 16, 1993), and 1157 OG 94 Fax Center number is (571)273-
8300.
Any inquiry concerning this communication or earlier communications from the
examiner should be directed to Frank Lu, Ph.D., whose telephone number is (571)272-0746. The
examiner can normally be reached on Monday-Friday from 9 A.M. to 5 P.M.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s
supervisor, Dave Nguyen, can be reached on (571)272-0731.
Information regarding the status of an application may be obtained from the Patent
Application Information Retrieval (PAIR) system. Status information for published applications
may be obtained from either Private PAIR or Public PAIR. Status information for unpublished
applications is available through Private PAIR only. For more information about the PAIR
system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR
system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would
like assistance from a USPTO Customer Service Representative or access to the automated
information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/FRANK W LU/Primary Examiner, Art Unit 1634                                                                                                                                                                                                        January 7, 2021